Catron, Ch. J.
delivered the opinion of the court.
The covenant sued upon, was executed by Ricks, binding himself to pay $750 for two hundred acres of land, Burlesson’s occupant claim, on which he resided, so soon as B. obtained a grant, and made Ricks a deed. The land sold was to adjoin Duncan’s and Rogers’, and a tract of land purchased by Burlesson of Hogan. The grant was obtained. It includes two hundred acres adjoining the land referred to; and it is proved the occupant claim, when the contract was made, had been surveyed and marked out by lines, and that the grant corresponds with the survey. A deed was tendered for the land granted. This was in strict compliance with the condition precedent, on Burlesson’s part, to be performed before he was entitled to the money. ■ This bond bears date the 26th December, 1827.
On the 24th day of December, 1829, Burlesson executed to Ricks a title bond, covenanting so soon as he got a grant, he would make Ricks a title to the land that day sold him, to wit, two hundred acres adjoining said Burlesson’s seventy-five acre entry on the north and east, and Duncan and Rogers on the west.
*47The first bond of 1827 refers to no land north of „ ™ , , „ . seventy-five acre entry, lhe bond oí 1829 was given in evidence to show a boundary different from that granted, and of course that Burlesson had not complied with the covenant of 1829, and Ricks claims to defeat his action for this reason. The circuit court, in effect instructed the jury to disregard the bond of 1829, as forming no part of the contract of 1827, which, if complied with on Burlesson’s part, he had a right to recover. It is assumed in argument, that the two instruments of 1827, and 1829, are dependent covenants, and in fact but one contract.
Whether covenants are dependent, or independent, must always be judged of by the court, from their evident sense and meaning. 1 Chitty’s Plea. 279, 281.
We think that these are independent. By the contract of 1827, Burlesson was bound to convey different land to authorize him to recover from Ricks, than he was bound to convey by the covenant of 1829.
The duties imposed on Burlesson by the two covenants, are so different that it was impossible he could comply with both by a two hundred acre grant. He could not include the marked occupant lines, which he must do, to comply with the covenant of 1827, and go north of the seventy-five acre entry, in conformity with the covenant of 1829.
The instructions of the court to the jury were correct, and the judgment must be affirmed.
Judgment affirmed.